Citation Nr: 0522277	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  97-02 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of a cerebral concussion, currently evaluated as 10 
percent disabling.  

2.  Entitlement to a compensable evaluation for service-
connected lumbosacral strain, for the period preceding 
January 30, 2001.

3.  Entitlement to an increased rating in excess of 20 
percent for service-connected lumbosacral strain, beginning 
January 30, 2001.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from June 1976 to July 1977. 

In a March 1996 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, denied an 
increased rating for service-connected residuals of cerebral 
concussion, rated as 10 percent disabling, and denied a 
compensable rating for service-connected lumbosacral strain.  
In a September 1996 rating decision, the RO denied 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
In a March 1997 rating decision, the RO found that no new and 
material evidence had been submitted to reopen the previously 
disallowed claim for service connection of schizophrenia.  By 
a May 1999 rating decision, the RO denied service connection 
for migraine headache, stomach disorder, respiratory 
disorder, and fatigue.  The RO also decided that the 
decisions to deny service connection, deny increased 
evaluations for the service-connected disabilities, and deny 
entitlement to TDIU, were not clearly and unmistakably 
erroneous.  The veteran perfected an appeal to the Board on 
the cerebral concussion, low back strain, and TDIU claims.  

By a December 1999 decision, the Board remanded the claims to 
the RO for additional development.  In the meantime, the 
veteran perfected an appeal to the Board as to the rest of 
the claims denied by the RO.  By an August 2002 decision, the 
Board affirmed the RO's denials of the veteran's claims.  The 
veteran gave notice of appeal of the August 2002 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In February 2003, the Secretary of VA and 
the veteran through counsel filed a Joint Motion for Remand 
to the Board.  The motion urged the Court to vacate and 
remand the August 2002 decision with respect to certain 
issues for failure of the Board to present sufficient reasons 
or bases to support its conclusion that VA provided adequate 
notice of the information and evidence necessary to 
substantiate the veteran's claims pursuant to 38 U.S.C.A. §§ 
5103, 5103A (West 2002) and Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).  The motion noted that the parties 
agreed that the veteran does not contest the Board's denial 
of the "clear and unmistakable error" claims.  By Order 
dated February 12, 2003, the Court granted the motion, 
vacated the Board's decision as to issues (1) through (8) and 
(10) delineated therein, but dismissed issue (9), and 
remanded the matter for readjudication consistent with the 
motion.  

In response to a motion received from the veteran by the 
Board on May 21, 2003, this appeal was advanced on the docket 
for good cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 
20.900(c) (2004).  By a June 2003 decision, the Board 
remanded the claims to the RO to cure the procedural defect 
and to provide the veteran with notice of a change in the 
criteria for evaluating spine disabilities.  In a July 2003 
letter, the veteran indicated that he wanted to withdraw the 
acquired psychiatric disorder claim.    

Upon completion of the requested development, the RO returned 
this matter to the Board.  In a July 2004 Decision, the Board 
denied an increased rating for residuals of cerebral 
concussion and lumbosacral strain, denied service connection 
for a migraine headache disorder separate and distinct from 
service-connected residuals of cerebral concussion, stomach 
disorder, respiratory disorder, and chronic fatigue, denied 
entitlement to TDIU, and dismissed the issue of whether new 
and material evidence had been submitted to reopen a 
previously disallowed claim for service connection of an 
acquired psychiatric disorder.  The veteran appealed this 
decision to the Court. 

In May 2005, the Secretary of VA and the veteran through 
counsel filed a Joint Motion for Remand to the Board.  The 
motion urged the Court to vacate and remand the July 2004 
decision with respect to certain issues.  The parties agreed 
that the Board failed to provide the veteran with an adequate 
VA examination in connection with his residuals of cerebral 
concussion claim.  The parties agreed that the Board failed 
to provide adequate reasons and bases for denying an 
increased rating and failed to ensure that VA examinations 
conducted in January 2001 and February 2004 were adequate for 
rating purposes with respect to the low back disability.  The 
parties agreed that the Board failed to address a claim for 
entitlement to an increased rating for a bilateral knee 
disability that the veteran perfected.  The parties agreed 
that the TDIU claim was inextricably intertwined with the 
other claims.  The parties agreed to dismiss the remaining 
claims.  By Order dated June 3, 2005, the Court granted the 
motion, vacated that portion of the Board's decision as to 
those aforementioned issues, and remanded the matter to the 
Board for readjudication consistent with the motion.  This 
matter has now come back before the Board. 

In the Joint Motion, the parties noted that the veteran filed 
a Notice of Disagreement in January 1998 to a March 1997 RO 
rating decision, that the RO issued a Statement of the Case 
in December 1998, and that the veteran subsequently perfected 
his appeal (with no date provided).  As the Board correctly 
noted in its July 2004 decision, the bilateral knee claim is 
not before the Board.  The veteran withdrew this claim in 
February 1999.  Therefore, the Board does not have 
jurisdiction to address that issue in the decision on appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

Pursuant to the Joint Motion, the Board has been ordered to 
afford the veteran new VA examinations in connection with his 
residuals of cerebral concussion and low back claims.  In 
addition, in connection with the TDIU claim, the veteran has 
requested that the Board obtain a new opinion as to whether 
his service-connected disabilities render him unable to 
engage in substantially gainful employment.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the severity of his service-
connected residuals of a cerebral 
concussion.  All indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished. The 
examiner is requested to offer an opinion 
as to whether the veteran's headaches are 
of such severity as to be considered 
characteristic of prostrating attacks of 
migraine.  Please send the claims folder 
to the examiner for review in conjunction 
with the examination.   

2.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the severity of his service-
connected lumbosacral strain.  The 
examiner should note at which degree the 
veteran experiences pain on motion, if 
any.  The examiner should identify any 
additional functional loss due to such 
factors as flare-ups, pain, excess 
fatigability, weakened movement, 
incoordination, etc., pursuant to DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  Please send the claims 
folder to the examiner for review in 
conjunction with the examination.   

3.  The veteran should be afforded any 
appropriate medical examinations that 
would enable an examiner to address the 
question of whether the veteran is unable 
to secure or follow a substantially 
gainful occupation as a result of 
service-connected disabilities or is 
otherwise unemployable by reason of 
service-connected disabilities.  The 
claims folder should be provided for 
review in conjunction with the 
examination.   

4.  Thereafter, the veteran's claims 
should be readjudicated.  The RO should 
ensure consideration is made as to 
whether private records from a 
chiropractor (Dr. B.W.B.) dated in August 
1997 provide a basis for a compensable 
rating for the low back disability for 
the period preceding January 30, 2001.  
(See Green Tab in file.)  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 


The purpose of this REMAND is for additional development.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




